Citation Nr: 0010124	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served in active service from November 
1952 to October 1954. 

In addition, during the January 1999 appeal hearing at the 
RO, the veteran requested consideration of a claim of service 
connection for tinnitus.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's headaches are related to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, if manifested to a compensable 
degree within a specified period of time, such as in the case 
of organic diseases of the nervous system which must become 
manifest within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, the veteran's service medical records contain 
April 1953 notations which indicate the veteran was in a 
motor vehicle with another solider when the vehicle was 
stopped by strangers.  The veteran was choked with a chain 
and, although he was not unconscious, he sustained 
considerable bruising.  He was treated for multiple 
contusions to both eyes, the left temporal region, and neck 
resulting from the physical assault caused by the unknown 
assailants.  Additionally, the service medical records 
contain follow up notations which indicate the veteran did 
not have headaches or dizziness, and his swelling of the 
orbital regions was subsiding.  Moreover, neither the 
entrance examination nor the separation examination note that 
the veteran suffered from headaches, including migraine 
headaches, before or during his service.  

As to the post-service evidence, this evidence includes 
medical records from Jerome H. Hermes, D.C., dated from June 
1963 to September 1993 noting the veteran underwent therapy 
at that office; however, this records are negative for any 
complaints of or treatment for headaches.  Furthermore, 
medical records from the Bergan Mercy Medical Center dated 
December 1994 and the Midlands Community Hospital from 
November 1993 to December 1994 describe the treatment the 
veteran received for problems with various joints, including 
knee pain.  These records also include a prior medical 
history for hypertension, asthma, hyperlipidemia and migraine 
headaches.

An October 1997 VA examination report notes that the 
veteran's headaches began when he was a young man, and are 
manifested by the development of a herring bone pattern, 
which may last as long as an hour.  He then becomes nauseated 
sometimes to the point of vomiting.  His mother had similar 
headaches.  More importantly, the examiner opined that the 
veteran's history was classic for migraine headaches which is 
an inherited illness, as in the veteran's case.  The examiner 
did not think the veteran's headaches were the result of his 
in-service assault; however, he also noted that a review of 
his medical records from that time may help determine if the 
veteran's headaches were aggravated by the assault.

Lastly, in correspondence and during the January 1999 
hearing, the veteran noted he was beaten with a bottle around 
the eyes and head during his in-service assault.  He also 
noted he never had headaches before his service, and that his 
headaches only began after the assault.  At present, the 
frequency of his headaches is from once a month to about 
every two weeks.  Moreover, he noted that the observations 
made by the examiner during the October 1997 VA examination 
regarding his mother's history of migraines was false; she 
had headaches only on occasion and were generally around the 
time when she had her period. 

With respect to the veteran's assertions attempting to link 
his current headaches to his service, the Board notes that 
medical evidence is necessary in this case to prove the 
existence of a current disability and to fulfill the nexus 
required, as well as notes that the veteran, as a lay person, 
is not competent to offer an opinion requiring medical 
knowledge.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995).  However, 
he is certainly competent to provide an account of the 
symptoms he experiences.  Hayes v. Brown, 9 Vet. App. 67, 72 
(1996);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current headaches were incurred in or aggravated during his 
service, or are otherwise related to his period of service.  
Specifically, although his service medical records show he 
was assaulted during his service and sustained severe 
injuries to the head, the record is devoid of any medical 
evidence asserting that his current headaches are linked to 
his in-service assault, or are otherwise linked to his period 
of service.  Furthermore, the service medical records are 
negative for any complaints of or treatment for headaches.  
38 U.S.C.A. § 1153 (West 1991).  As such, the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the currently claimed headaches and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In addition, the earliest medical evidence of record noting 
headaches is found in the medical records from the Midlands 
Community Hospital and the Bergan Mercy Medical Center dated 
in the early 1990s, which is more than 30 years after the 
veteran's discharge from service.  As such, the veteran has 
failed to demonstrate a continuity of symptomatology 
following his discharge from service.  38 C.F.R. § 3.303(b), 
3.307, 3.309 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997); Clyburn v. West, 12 Vet. App. 296 (1999).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for headaches, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claim of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  In 
this regard, the law is clear that the veteran may be 
considered for a VA examination, pursuant to 38 C.F.R. § 
3.326, only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996). 

Moreover, the Board notes that during the January 1999 
hearing at the RO, the veteran testified he received 
treatment for his headaches in the early 1960s from Dr. 
Anderson from Pawnee City.  However, these treatment records 
have not been submitted by the veteran.  As such, the Board 
suggests that the veteran submit such private records as they 
may assist him in well grounding his claim of service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


